Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 30, 2005                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  129883                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  ALLAN D. SELVY,                                                                                      Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
            Plaintiff-Appellant,                                                                                      Justices
                                                                    SC  129883
  v                                                                 CoA 264682
                                                                    LC 05-520381-NO
  ANTHONY EARLEY,
             Defendant-Appellee.
  ______________________________

                 On order of the Court, the request by plaintiff-appellant for waiver of the
  entry fee is considered, and it is DENIED, there being no sufficient showing of inability
  to pay the fees. Appellant may, within 21 days after the date of this order, pay the $375
  entry fee and the Clerk will thereupon proceed with the docketing of the application. If
  the fee is not paid the Clerk may close the file administratively without further order of
  the Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 30, 2005                   _________________________________________
                                                                               Clerk